Name: Commission Regulation (EC) No 2503/97 of 15 December 1997 adjusting the maximum annual fishing effort for certain fisheries
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 16. 12 . 97 EN Official Journal of the European Communities L 345/23 COMMISSION REGULATION (EC) No 2503/97 of 15 December 1997 adjusting the maximum annual fishing effort for certain fisheries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2027/95 of 15 June 1995 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources ('), and in particular the second indent of Article 4 thereof, Whereas the second indent of Article 4 of Regulation (EC) No 2027/95 provides that the Commission , at the request of a Member State, shall take appropriate measures so that the Member State in question can fish its quotas in accordance with the third subparagraph of Article 6 (2) of Council Regulation (EC) No 685/95 of 27 March 1995 on the management of fishing effort relating to certain Community fishing areas and resources (2); Whereas Germany has asked the Commission to adjust the maximum annual fishing effort, for 1997, granted to its vessels in respect of certain quotas which are allocated to it under Council Regulation (EC) No 390/97 of 20 December 1996 fixing for certain fish stocks and groups of fish stocks the total allowable catches for 1997 and certain conditions under which they may be fished (A as last amended by Council Regulation (EC) No 1974/97 of 7 October 1997 (4); Whereas this Regulation shall immediately enter into force in order to allow Germany to fish its quota; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The maximum annual fishing effort for Germany in respect of demersal species using fixed gear, as referred to in Annex to Regulation (EC) No 2027/95, is amended, for 1997, as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 199, 24. 8 . 1995, p . 1 . (2) OJ L 71 , 31 . 3 . 1995, p . 5. 0 OJ L 66, 6 . 3 . 1997, p. 1 . (*) OJ L 278 , 11 . 10 . 1997, p . 1 . L 345/24 EN Official Journal of the European Communities 16 . 12 . 97 ANNEX Fishery Fishing effort f) Fishing gear Target species ICES or Cecaf area DE Fixed gear Demersal species V b C ), VI, VII , VIII , IX, X and Cecaf 34.1.1 , 34.1.2, 34.2.0 747 I Of which : V b ('), VI 447 I Of which : o 123 I VII 300 I Of which : n 60 I Vila 0 I VII f o 0 I Vili a, VIII b, VIII d 0 I VIII c, Vili e, IX, X and Cecaf 34.1.1 , 34.1.2 and 34.2.0 0 I Of which : VIII c, VIII e , IX (3) 0 I IXC) 0 I x Ã 0 I Cecaf 34.1.1 (3) 0 I Cecaf 34.1.2 0 0 I Cecaf 34.2.0 (3) 0 \ Cecaf 34.1.1 (4) 0 \ Cecaf 34.1.2 (4) 0 \ Cecaf 34.2.0 (4) 0 I (') Expressed in thousands of kW x fishing days . O Area defined in Article 3 (5) of Regulation (EC) No 685/95 . The fishing effort for this area is for both towed and fixed gear. (') Except for waters under the sovereignty/jurisdiction of the Faroes and Iceland . ( 2) North of 50 ° 30 ' N. (') Solely in waters under the sovereignty/ jurisdiction of Spain . (4) Solely in waters under the sovereignty/jurisdiction of Portugal .